DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings as submitted by Applicant on 09/10/2019 have been accepted.

Disposition of Claims
Claims 1-22 are pending in the instant application.  Claims 6, 18-19, and 21 have been cancelled by preliminary amendment. Claims 1, 3, 7, 9, 13-16, 20, and 22 have been amended via preliminary amendment. The rejection of the pending claims is hereby made non-final.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-5, 7-17, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahim et al (US 2015/0115029).

Regarding claim 1, the prior art discloses a receptacle comprising: a structure defining a volume (see at least paragraph [0009]); at least one shelf for holding electronically labelled items, the shelf being arranged within the volume of the structure (see at least paragraph [0089]); at least one antenna associated with the at least one shelf (see at least paragraph [0017]); and a flexible electromagnetic shield associated with the structure and configured to inhibit electromagnetic interference at the at least one antenna, wherein the electromagnetic shield enshrouds the structure (see at least paragraph [0073] “at least one side of the absorbing material 58 opposite the antenna 30, is a shielding layer or element 60. In a preferred and non-limiting embodiment or aspect, as shown in FIGS. 3A and 3B, the shielding element 60 may be a substantially U-shaped shielding element 60 with sides extending in a vertical direction to cover lateral sides of the absorbing material 58 and the antenna 30, so as to isolate the RF field of the antenna 30 from other antennae.”). Regarding claim 2, the prior art discloses the receptacle of claim 1, in which the structure comprises a frame that supports the at least one shelf (see at least paragraph [0008]). Regarding claim 3, the prior art discloses the receptacle of claim 1, wherein the electromagnetic shield comprises a flexible metallic fabric (see at least paragraph [0073] “and in another preferred and non-limiting embodiment or aspect, on at least one side of the absorbing material 58 opposite the antenna 30, is a shielding layer or element 60. In a preferred and non-limiting embodiment or aspect, as shown in FIGS. 3A and 3B, the shielding element 60 may be a substantially U-shaped shielding element 60 with sides extending in a vertical direction to cover lateral sides of the absorbing material 58.”).Regarding claim 4, the prior art discloses the receptacle of claim 3, wherein the flexible metallic fabric comprises a material selected from the group consisting of: metal woven mesh, metal film, metal coated fibres, silver coated nylon, silver coated rayon, copper coated nylon, and combinations of thereof (see at least paragraph [0074] “Specifically, if the antenna 30 is too close to the metal, the antenna 30 may become disabled and/or unusable. The absorber material 58 prevents this effect. The absorber material 58 reduces a space required for the shielding material of the shielding element 60, and the space required between the shielding element 60 and the antenna 30”). *The examiner submits that although the applied prior art reference does not explicitly disclose the material used to create the electromagnetic shield, the examiner submits that the material is merely a design choice, that does not change the scope of the invention or render the aforementioned limitation novel in view of the applied prior art of record.Regarding claim 5, the prior art discloses the receptacle of claim 1, wherein the electromagnetic shield forms part of a dust cover (see at least paragraph [0061] “ A door 74 or other cover may optionally be used to prevent and/or control access to the receptacles 18.”). Regarding claim 7, the prior art discloses the receptacle of claim 5 in which the dust cover defines an access opening to gain access to the volume of the structure, the access opening being closed by a displaceable panel of the dust cover (see at least paragraph [0061] “ A door 74 or other cover may optionally be used to prevent and/or control access to the receptacles 18.”). Regarding claim 8, the prior art discloses the receptacle of claim 7, wherein the displaceable panel is conductively fastened to adjacent panels of the dust cover when in a closed position (see at least paragraph [0061] “ A door 74 or other cover may optionally be used to prevent and/or control access to the receptacles 18.”). Regarding claim 9, the prior art discloses the receptacle of claim 1, wherein the at least one antenna (see at least paragraph [0011]). Regarding claim 10, the prior art discloses the receptacle of claim 9, further comprising a first multiplexer that interfaces with the two or more antenna coils (see at least paragraph [0017]). Regarding claim 11, the prior art discloses the receptacle of claim 10, further comprising: at least two shelves; at least one antenna associated with each shelf; and an antenna interface configured to interface with an electronic reader via a second multiplexer that sequentially interrogates the antennas via the antenna interface (see at least paragraph [0017]). Regarding claim 12, the prior art discloses the receptacle of claim 11, further comprising the second multiplexer (see at least paragraph [0091] “signal receiver”). Regarding claim 13, the prior art discloses the receptacle of claim 11, wherein the antenna interface is configured: to receive a read signal from the electronic reader when the antenna interface is in communication with the electronic reader, and to provide the read signal to each antenna so that the electronically labelled items on the shelf associated with that antenna are read for identification (see at least paragraphs [0017 and 0018]). Regarding claim 14, the prior art discloses the receptacle of claim 11, further comprising the electronic reader (see at least paragraphs [0021 and 0023]). Regarding claim 15, the prior art discloses the receptacle of claim 1 further comprising a power interface for receiving power from an external power supply when the electronically labelled items are (see at least paragraph [0091]). *The examiner submits that although the applied prior art reference does not explicitly disclose wherein there is an external power supply, the provision of external  power supply is implicit within the disclosure, as the sensors and sensing units require some form  of power source in order to implement the method as disclosed in the applied prior art.Regarding claim 16, the prior art discloses the receptacle of claim 1 wherein the structure is a mobile structure (see at least paragraph [0089] ”Further, in order to provide easy movement of a specific item storage and tracking unit 10 to a different area in a building, the item storage and tracking unit 10 may have wheels 72 attached to the housing 16 for easy movement”). Regarding claim 17, the prior art discloses the receptacle of claim 16, wherein the structure is mounted on a wheeled base (see at least paragraph [0089] ”Further, in order to provide easy movement of a specific item storage and tracking unit 10 to a different area in a building, the item storage and tracking unit 10 may have wheels 72 attached to the housing 16 for easy movement”). Claims 20 and 22 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687